Filed 8/2/13 P. v. Parker CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B245059

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA 079401)
         v.

CHARLIE PARKER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Steven R. Van Sicklen, Judge. Affirmed.


         Joy A. Maulitz, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                       ******
       After the trial court denied his motion to suppress evidence, defendant Charlie
Parker pled no contest to charges of being a felon in possession of a firearm and of
driving with a blood alcohol level greater than 0.08 percent. Pursuant to People v. Wende
(1979) 25 Cal.3d 436 (Wende), defendant’s counsel filed an opening brief requesting that
this court review the record and determine whether any arguable issues exist on appeal.
We have reviewed the entire record and find no arguable issue. We affirm.
                              FACTS AND PROCEDURE
       In an eight-count amended information, defendant was charged with two counts of
possession of a firearm by a felon, possession of a concealed weapon in his vehicle,
possession of ammunition by a felon, carrying a loaded firearm, resisting a peace officer,
driving under the influence of alcohol, and driving while having a 0.08 percent or higher
blood alcohol content. A prior serious or violent felony was alleged and two prior
convictions for which defendant did not remain free from custody for a period of five
years were alleged.
       Defendant initially pled not guilty. Defendant filed a motion to suppress evidence
pursuant to Penal Code section 1538.5 based on the contention that he was searched
without probable cause.
       At a hearing on defendant’s motion to suppress, Officer Eric Williams testified
that at approximately 3:00 a.m. on October 20, 2010, he observed defendant driving
erratically. Defendant swerved from the number 3 lane into the number 1 lane and then
back to the number 3 lane. Defendant did not signal any of his lane changes. Defendant
was speeding. After defendant was stopped, Williams’s partner began administering
field sobriety tests. Defendant fled. Defendant was located and his blood was collected.
A nine-millimeter handgun was found in defendant’s vehicle.
       The trial court denied defendant’s motion to suppress. Defendant changed his plea
to no contest for the following two charges: being a felon in possession of a firearm and
driving with a blood alcohol level of greater than 0.08 percent. The parties agreed that
defendant would receive a four-year state prison sentence in return for his plea.


                                             2
       Defendant was sentenced to four years in state prison. The court dismissed the
remaining allegations in the interest of justice.
                                       DISCUSSION
       Having reviewed the entire record, we are satisfied that counsel has fully complied
with her responsibilities and no arguable issue exists. (People v. Kelly (2006) 40 Cal.4th
106, 123-124; Wende, supra, 25 Cal.3d at p. 441.)
                                      DISPOSITION
       The judgment is affirmed.




                                                    FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       GRIMES, J.




                                              3